IN THE COURT OF
CRIMINAL APPEALS
                                   OF
TEXAS
 
                                                                              
                                                             NO.
WR-56,266-01

 
 
                                          EX
PARTE DAVID WAYNE DEBLANC
 
                                                                              

                  ON
APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
                                    NO.
15,386-A IN THE 75TH DISTRICT COURT
                                                            LIBERTY
COUNTY

 
 
Per
Curiam.  
 
 
                                                                     O
R D E R
 
This is a post conviction application
for writ of habeas corpus filed pursuant to the provisions of Texas Code of
Criminal Procedure article 11.071.




On September 30, 1985, a jury
convicted applicant of the offense of capital murder.  The jury answered the
special issues submitted pursuant to Texas Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant=s conviction and sentence on direct appeal.  DeBlanc v.
State, 799 S.W.2d 701 (Tex. Crim. App. 1990).
Applicant presents fifteen
allegations in his application in which he challenges the validity of his
conviction and resulting sentence.  An evidentiary hearing was not held and
findings of fact and conclusions of law were not entered.  However, pursuant to
an agreement signed by both parties and accepted by the trial court on
applicant=s subsequent application, the trial court recommended that the claims in
this application be dismissed. 
This Court has reviewed the record in
both causes.  We accept the trial judge=s recommendation and dismiss this
application.
IT IS SO ORDERED THIS THE 9TH
DAY OF NOVEMBER, 2005.
 
Do Not Publish